Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 02/16/2022 has been entered. Claims 1-11 remain pending in the application. Applicant’s amendments to the claims along with applicant’s arguments/remarks filed 02/16/2022 on page 4 have overcome the 112 rejections previously set forth in the non-final rejection mailed 11/16/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hough (WO-2016156139), using the attached original document.
Regarding claim 1, Hough teaches:
A curing bladder for a tire comprising a body made of a flexible material (Page 1) suited to being inserted in a drawn-in position inside a pneumatic tire in a curing mold (Page 9, lines 1-11) and to be removed from the pneumatic tire after a curing operation is completed (Page 1, lines 7-20; Page 9, lines 12-18) and which is capable of being expanded so as to flatten the tire against the internal surface of the mold (Page 9, lines 7-11), wherein the said body is produced based on a film made of a thermoplastic polymer (Page 2, lines 3-27) and has a cylindrical tube shape when the bladder is in the drawn-in position (Page 1), it is implied that the shape would be a cylindrical tube like shape because it has to fit into the uncured green tire unexpanded and then expand to fill the tire and push against the edges (Page 9). Although the art does not specifically describe removing the bladder from the tire, it claims that the goal of the art is to use the bladder in as many curing cycles as possible, as well as deflating the bladder after the curing process of the tire (Page 9, lines 15-18), which means that it would have to be removed after each tire is cured.

Regarding clam 10, Hough teaches:
A device for vulcanization of a tire using a curing mould and a heat-exchange fluid (Page 1) which acts through a curing bladder in order to flatten a pneumatic tire against the internal surface of the mould (Page 9), wherein it comprises a bladder according to claim 1, see the rejection of claim 1 above.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hough (WO-2016156139) as applied to claim 1 above, and further in view of Graves (U.S. Patent No. 5385459), using the attached original document.
Regarding claim 2, Hough teaches the limitations of claim 1, which claim 2 depends on, but does not teach the film being non-stick, however, Graves, in a similar field of endeavor, a rubber (tire) curing bladder, teaches:
wherein the said film made of a thermoplastic polymer is of the non-stick type (Col. 2, lines 10-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder film of Hough to incorporate the teachings of Graves and have it be non-stick. The purpose, as stated by Graves, being it would require less interface lubricant or can be used without interface lubricant when used in molding and curing (e.g., vulcanization) of hydrocarbon polymer compositions such as pneumatic tires (Col. 2, lines 15-18).

Regarding claim 7, Hough teaches the limitations of claim 1, which claim 7 depends on, but does not teach the film being extendable with an elongation capacity of at least 300%, however, Graves, in a similar field of endeavor, a rubber (tire) curing bladder, teaches:
wherein the said film is extendable in several directions and it has an elongation capacity of at least 300% in each direction (Col. 1, line 66 – Col. 2, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder film of Hough to incorporate the teachings of Graves and have it be extendable and have an elongation capacity of at last 300%. The purpose, as stated by Graves, being it allows the bladder to stretch and conform during tire curing and allows the bladder to stretch while tearing away from the molded tire (Col. 1, line 68 – Col. 2, line 2).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hough (WO-2016156139) as applied to claim 1 above, and further in view of Beers (US-20040113318), using the attached original document.
Regarding claim 3, Hough teaches the limitations of claim 1, which claim 3 depends on, but does not teach the bladder containing a fluoropolymer. However, Beers, in a similar field of endeavor, self-releasing curing bladders, teaches:
wherein the said film is chosen from the group of the films comprising at least one fluoropolymer ([0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder material of Hough to incorporate the teachings of Beers and include a fluoropolymer. The purpose, as stated by Beers, being the bladder composition containing the UHMWPE (bladder composition name) exhibits decreased adhesion to the hydrocarbon material during the curing process ([0018]).
	

Regarding claim 4, Hough in view of Beers teaches the limitations of claim 3, which claim 4 depends on. Beers further teaches:
wherein the fluoropolymer is selected from the group of the polymers consisting of a fluorinated ethylene/propylene copolymer (FEP), a perfluoroalkoxy (PFA), an ethylene/tetrafluoroethylene copolymer (ETFE), a polytetrafluoroethylene (PTFE) and their mixtures ([0035]).

Claims 5-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hough (WO-2016156139) as applied to claim 1 above, or independently for claim 11, and further in view of Sano (EP2431163), using the attached original document.
Regarding claim 5, Hough teaches the limitations of claim 1, which claim 5 depends on, but does not specify the thickness of the bladder film, however, Sano, in a similar field of endeavor, a tire manufacturing method using a bladder, teaches:
wherein the thickness of the said film is less than 0.1 mm ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder film thickness of Hough to incorporate the teachings of Sano and specify a thickness. The purpose, as stated by Sano, being to form a cylindrically-shaped body ([0030]).

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Regarding claim 6, Hough teaches the limitations of claim 1, which claim 6 depends on, but does not specify the thickness of the bladder film, however, Sano, in a similar field of endeavor, a tire manufacturing method using a bladder, teaches:
wherein the thickness of the said film is between 25 and 50 µm ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder film thickness of Hough to incorporate the teachings of Sano and specify a thickness. The purpose, as stated by Sano, being to form a cylindrically-shaped body ([0030]).

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Regarding claim 9, Hough teaches the limitations of claim 1, which claim 9 depends on, but does not specify choosing the dimensions of the bladder according to the tire to be cured, however, Sano, in a similar field of endeavor, a tire manufacturing method using a bladder, teaches:
wherein its dimensions are chosen as a function of those of the pneumatic tire to be cured, so that the diameter of the said body is less than the internal diameter of the pneumatic tire and the length at least equal to the distance between its bead wires ([0016]- [0030]). Although this is implied in Hough by the fact that the bladder has to fit inside the tire, it is not explicitly stated by Hough but is made clearer by Sano.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder of Hough to incorporate the teachings of Sano and have the dimensions be chosen as a function of the tire to be cured. The purpose, as stated by Sano, being to form a cylindrically-shaped body ([0030]).

Regarding claim 11, Hough teaches:
A tire manufacturing process, comprising the following stages: 
- the pneumatic tire is placed in a curing mold (Page 9, lines 4-6);
- the tire is cured using heat-exchange fluid (Page 1) introduced inside the curing mold in order to flatten the said tire against the internal surface of the mold by acting on the internal face of an expandable bladder produced based on a film made of a thermoplastic polymer and comprising a body which has a cylindrical tube shape when the bladder is in a drawn-in position, before the curing (Page 9); and
- the body is removed from the tire after curing (Page 1, lines 7-20; Page 9, lines 12-18). Although the art does not specifically describe removing the bladder from the tire, it claims that the goal of the art is to use the bladder in as many curing cycles as possible, as well as deflating the bladder after the curing process of the tire (Page 9, lines 15-18), which means that it would have to be removed after each tire is cured.

Hough does not teach:
- a pneumatic tire is prepared by assembling, on a rotating drum, at least: a gastight interior rubber layer, a carcass ply, a reinforcing ply and a tread and by shaping into the shape of a torus.

However, Sano, in a similar field of endeavor, a tire manufacturing method using a bladder, teaches:
- a pneumatic tire is prepared ([0017]) by assembling, on a rotating drum ([0028]; Fig. 1, #1), at least: a gastight interior rubber layer ([0030]; Fig. 1, #23), a carcass ply ([0030]; Fig. 1, #24), a reinforcing ply ([0018]; Fig. 18, #27) and a tread ([0017] – [0018]; Fig. 18, #28) and by shaping into the shape of a torus (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing process of Hough to incorporate the teachings of Sano and specify the step of preparing the pneumatic tire prior to inserting the bladder. The purpose, as stated by Sano, being so that a pneumatic tire is manufactured ([0017]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hough (WO-2016156139), as applied to claim 1 above, and further in view of Takagi (WO2017038527), using the attached original document.
Regarding claim 8, Hough teaches the limitations of claim 1, which claim 8 depends on, but does not teach the bladder film having a specific thermal conductivity, however, Takagi, in a similar field of endeavor, a polymer film to use in production and vulcanization, teaches:
wherein the thermal conductivity of the said film is greater than 0.1 W/m/K (Page 7, lines 253-254).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder film of Hough to incorporate the teachings of Takagi and make it have a specific thermal conductivity. The purpose, as stated by Takagi, being that it is excellent in vulcanization production efficiency (Page 7, line 255).

Response to Arguments

Applicant’s arguments, see applicant arguments/remarks, filed 02/16/2022, with respect to the rejections of claims 1 and 11  on pages 5-6 under Sano (EP2431163) and Sano (EP2431163) in view of Jeannoutot (FR2966075) respectively have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Hough (WO-2016156139) and Hough (WO-2016156139) in view of Sano (EP2431163).
With regards to the use of Sano (EP2431163) in claims 5-6, 9, and 11, Sano is only being used to modify Hough (WO-2016156139) in a way that would be obvious to one of ordinary skill in the art, because Sano and Hough are both in the art of tire manufacturing methods using a bladder. The fact that the bladder from Sano is not meant to be removed is not relevant to the modifications it is being used for in the rejections found above, therefore the arguments regarding Sano found in the applicant arguments/remarks are persuasive for claims 1 and 11 but Sano is still properly used in this final rejection to modify Hough.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748